Hamilton App. No. C-920576. On October 18,1996, this court stayed the execution of sentence in this cause pending disposition of a petition for writ of certiorari in the Supreme Court of the United States and exhaustion of state post-conviction remedies. Whereas the United States Supreme Court denied appellant’s petition for writ of certiorari on January 6, 1997, and this court declined jurisdiction and dismissed the appeal in case No. 98-738, appellant’s post-conviction appeal, on June 17, 1998,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on October 18,1996, be and is hereby revoked, effective August 24,1998.
IT IS HEREBY ORDERED by the court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 23rd day of November 1998, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall made due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.